Case 2:19-cv-04977-SVW-AS Document 10 Filed 06/14/19 Page 1 of 3 Page ID #:138




   1 Aryeh Kaufman (SBN: 289745)
     LAW OFFICE OF ARYEH KAUFMAN
   2 5482 Wilshire Blvd., Suite #1907
   3 Los Angeles, CA 90036
     P: (323) 943-2566
   4 E: aryeh@akaufmanlegal.com
  5 Jason Sultzer (pro hac anticipated)
    Joseph Lipari (pro hac anticipated)
  6 THE SULTZER LAW GROUP, P.C.
  7 85 Civic Center Plaza, Suite 104
    Poughkeepsie, NY 12601
  8 Tel: 845-483-7100
    sultzerj@thesultzerlawgroup.com
  9 liparij@thesultzerlawgroup.com
 10
    Attorneys for Defendant
 11 FAB STARPOINT LLC
 12
 13
                          UNITED STATES DISTRICT COURT
 14
             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 15
 16
    SANRIO, INC., a California               Case No. 2:19-cv-04977-SVW-AS
 17 Corporation,
 18              Plaintiff,                  STIPULATION TO REMAND
                                             REMOVED ACTION; [PROPOSED]
 19     v.                                   ORDER THEREON
 20 FAB STARPOINT LLC, a New York
    limited liability company,
 21
                  Defendant.
 22
 23
                                             State Action Filed: May 8, 2019
 24
 25
 26
 27
 28
                                           -1-
                          STIPULATION TO REMAND REMOVED ACTION
Case 2:19-cv-04977-SVW-AS Document 10 Filed 06/14/19 Page 2 of 3 Page ID #:139




   1             SANRIO INC (“SANRIO” or Plaintiff” and FAB STARPOINT LLC
   2 (“FAB” or “Defendant”) stipulate as follows:
   3        1.     On May 8, 2019 SANRIO commenced an action in the Superior Court
   4 of the State of California for the County of Los Angeles, entitled SANRIO, INC., a
   5 California Corporation, Plaintiff, v. FAB STARPOINT LLC, a New York limited
   6 liability company, Defendant (the “Action”).
   7        2.     SANRIO effected in-person service of the Summons and Complaint on
   8 FAB STARPOINT on May 10, 2019.
   9        3.     On June 7, 2019, Defendant filed a notice of removal of the action
 10 pursuant to 28 U.S.C. § 1441(b) with the United States District Court for the Central
 11 District of California.
 12         4.     On June 7, 2019, Defendant completed the removal process by filing a
 13 conformed copy of the notice of removal with the Los Angeles Superior Court.
 14         5.     After the parties met and conferred on June 11, 2019, the parties agreed
 15 that venue does not lie in this Court, and that the Action must be remanded to the
 16 Los Angeles County Superior Court. To that end the parties hereby stipulate to the
 17 Action being remanded to Los Angeles County Superior Court.
 18         6.     The parties further stipulate that pursuant to California Code of Civil
 19 Procedure § 430.90, FAB STARPOINT shall have 30 days from the date that the
 20 Los Angeles County Superior Court receives the remand to answer or otherwise
 21 respond to the Complaint.
 22
 23
 24
 25 ///
 26 ///
 27 ///
 28 ///
                                                -2-
                              STIPULATION TO REMAND REMOVED ACTION
Case 2:19-cv-04977-SVW-AS Document 10 Filed 06/14/19 Page 3 of 3 Page ID #:140




   1         7.    The parties further stipulate that each party shall bear its own attorneys’
   2 fees and costs incurred in effecting the remand stipulated to herein.
   3
   4
       Dated: June 14, 2019                     LAW OFFICE OF ARYEH KAUFMAN
   5
   6
   7                                       By: /s/ Aryeh Kaufman
   8                                           Aryeh Kaufman, Esq.
                                               Attorney for Defendant
   9                                           FAB STARPOINT LLC
 10
 11
 12
       Dated: June 14, 2019                  HARRIS WILTSHIRE & GRANNIS LLP
 13
 14
 15                                          By: /s/ Mark Grannis___________________
 16                                                 Mark Grannis
                                                    Attorneys for Plaintiff
 17                                                 SANRIO, INC.

 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                -3-
                              STIPULATION TO REMAND REMOVED ACTION
